Citation Nr: 0533880	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for chronic sprain, right ankle, with degenerative 
arthritis. 

2.  Entitlement to an initial, compensable rating for 
residuals of fracture, right fifth toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1958 to 
June 1962.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2001 rating decision 
that continued a 20 percent rating for chronic sprain, right 
ankle, with degenerative arthritis, and granted service 
connection and assigned an initial rated as 0 percent 
(noncompensable) rating for fracture, right fifth toe, as 
secondary to the service-connected disability of a right 
ankle condition, effective .  The veteran filed a notice of 
disagreement (NOD) with both matters in May 2001, and the RO 
issued a statement of the case (SOC) in September 2001 only 
addressing the continued disability rating of 20 percent for 
chronic sprain, right ankle sprain with degenerative 
arthritis.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in April 2002.  
In June 2003, the veteran testified during a Board hearing at 
the RO; a transcript of the hearing is of record.

In October 2003, the Board remanded the matters on appeal to 
the RO for additional evidentiary and procedural development.  
These matters were later returned to the Board.

Since the time of the veteran's June 2003 hearing, the 
Veterans Law Judge who heard the case no longer is employed 
by the Board.  In an October 2005 letter, the veteran was 
offered the opportunity for another hearing by a Veterans Law 
Judge. The letter stated that if VA did not hear from the 
veteran within thirty days the Board would assume that the 
veteran did not want a new hearing and proceed accordingly.  
Neither the veteran, nor his representative, responded to the 
October 2005 letter.

The Board's decision on the for a disability rating in excess 
of 20 percent for service-connected right ankle disability is 
set forth below.  The claim for an  initial, compensable 
rating for service-connected right toe fracture, secondary to 
service-connected right ankle condition, is addressed in the 
remand following the decision; this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an increased rating for chronic 
sprain, right ankle, with degenerative arthritis,
has been accomplished.

2.  Chronic right ankle sprain, with degenerative arthritis, 
is manifested, objectively, by motion limited in dorsiflexion 
to about 5 degrees and in plantar flexion to about 30 
degrees, with diffuse tenderness, pain, and minimal swelling, 
but no fatigue, weakness or instability; the veteran 
subjectively complains of pain aggravated by cold weather and 
prolonged weight-bearing and walking.


CONCLUSION OF LAW

The criteria for a 30 percent, but no higher, rating for 
chronic sprain, right ankle, with degenerative arthritis, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5270 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for a disability rating in excess of 20 
percent for chronic sprain, right ankle sprain with 
degenerative arthritis has been accomplished.

In the September 2001 SOC, the March 2004 letter from the AMC 
and the July 2005 SSOC, VA notified the veteran and his 
representative of the legal criteria governing the claims.  
In each instance, they were given an opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.  Pursuant to the 
aforementioned documents, the veteran has also been afforded 
the opportunity to present evidence and argument in support 
of his claims.  In its March 2004 letter, the AMC informed 
the veteran of the recent enactment of the VCAA, and 
requested that the veteran provide authorization to enable it 
to obtain any outstanding private medical records, as well as 
information to obtain any VA treatment records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran submit any additional evidence in 
his possession. The Board finds that the March 2004 letter 
also satisfied the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and what evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all four content of notice 
requirements have been met in this case. 

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a pre-
adjudication notice was not prejudicial to the claimant. See 
38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n making 
the determinations under [38 U.S.C.A. § 7261(a)], the Court 
shall take due account of the rule of prejudicial error.").

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal and well after a substantially 
complete application was received. However, the Board finds 
that the lack of pre-adjudication notice in this case has 
not, in any way, prejudiced the appellant.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, with respect to the matter 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
the claim was fully developed and re-adjudicated after notice 
was provided.  

As indicated above, the rating action, the March 2004 RO 
letter, the SOC, and a SSOC have repeatedly explained to the 
veteran what was needed to substantiate his claim.  After 
each, the veteran was afforded an opportunity to respond.  As 
a result of RO development, the Board's October 2003 remand, 
and AMC development, comprehensive VA medical records and a 
contemporaneous medical examination report, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claims in July 2005 on the basis 
of all the evidence of record, as reflected in the SSOC.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained VA 
medical records and has arranged for the veteran to undergo 
VA examinations in connection with his claim including the 
most recent VA examination in January 2005; the report of 
which is associated with the claims file.  As noted above, 
the veteran testified during a Board hearing in June 2003.  
Moreover, the veteran has been given the opportunity to 
submit evidence and argument to support his claim, which he 
and his representative have done.  No outstanding sources of 
pertinent evidence, to include from any treatment providers, 
have been identified, nor has the veteran indicated that 
there is otherwise any outstanding pertinent evidence that is 
available but has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Background

In its July 1998 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for a 
right ankle condition, effective April 30, 1997.

On VA examination in November 1999, the veteran complained of 
constant right ankle pain that increased with standing or 
walking.  Physical examination revealed tenderness over both 
malleoli and the dorsum of the foot.  The right ankle was 
held in 10 degrees plantar flexion and could only be 
dorsiflexed to 5 degrees from that position.  Plantar flexion 
from that position was only to 5 degrees.  All motions were 
painful.  

In a December 1999 rating decision, the RO granted a higher 
rating of 20 percent and recharacterized the disability as 
chronic sprain, right ankle sprain with degenerative 
arthritis, effective September 21, 1999. 

A November 2000 VA rheumatology outpatient record reflects 
that the veteran has rheumatoid arthritis and osteoarthritis 
in his forearms, elbows and hands.  

In January 2001, the veteran filed a claim for a higher 
rating stating that he had increased swelling and pain.  He 
also contended that he could not stand or walk without the 
aid of crutches for more then thirty minutes at a time.  

On VA examination in February 2001, the veteran complained of 
constant pain in the right ankle that increased with weight-
bearing and walking.  He was unable to drive because of pain 
in the right ankle.  The ankle swelled with weight-bearing.  
He had been wearing a brace and special shoes for 5 years.  
He had been unable to work for 15 years.  On uneven terrain 
the ankle twists and he falls.  He ambulates with two 
Australian crutches and drags the toes on the right foot.  X-
rays show osteoarthritis and a calcaneal spur.  On physical 
examination, the ankle was held in 10 degrees plantar 
flexion.  No motion was possible in any direction, either 
active or passive; the ankle is fused.  There was extreme 
tenderness over the anterior aspect of the joint.  Impression 
was osteoarthritis of the right ankle with fusion and 
calcaneal spur 

In an April 2001 rating decision, the RO denied the veteran's 
claim for a higher rating for his service-connected chronic 
sprain, right ankle sprain with degenerative arthritis. 

In his May 2001 NOD, the veteran alleged that he experienced 
constant pain and swelling when walking or standing.

During the June 2003 Board hearing, the veteran testified 
that his pain on a good day, on a scale of 1 to 10, was a 4, 
and when he was having problems, the pain was around a 9 or 
10.  He put up with the pain, but sometimes when he walked on 
his right foot for awhile, he would sit down and have tears 
in his eyes.  At this time, he wore a brace and used a cane 
and would be receiving a new brace as part of his current 
treatment.  He testified that his current pain medicine took 
the sharpness off the pain, but he sometimes took more 
medicine then prescribed when the pain became bad.  

On VA examination in January 2005, the veteran reported that 
he wore an ankle-foot orthosis with strong metal uprights 
(AFO) that has enabled him to ambulate much better and gives 
him more stability.  The veteran took nonsteroidal anti-
inflammatories for his underlying arthritis and had been 
treated with methotrexate by a rheumatologist.  The veteran 
complained of pain in the right ankle that was fairly 
constant and aggravated by weight-bearing and walking for 
long distances.  It was also aggravated by cold and damp 
conditions and always with changes in the barometric 
pressure.  The ankle still swells when he has been on it for 
a period of time and causes pain with prolonged standing and 
prolonged movement and it gives out when he did not have his 
brace.  He used a cane for ambulation.  Physical examination 
of the right ankle revealed diffuse tenderness predominantly 
over the anterior and lateral aspects of that joint with only 
mild swelling at the time.  The veteran claimed pain on 
active and passive range of motion of the right ankle.  The 
ankle appeared to be stable in both inversion and eversion 
stress although the veteran did complain of pain on passive 
movements.  The veteran showed a range of motion of 
dorsiflexion to about 5 degrees and plantar flexion to about 
30 degrees, which was limited in both directions.  There did 
not appear to be any varus or valgus angulation of the os 
calcis in relation to the long axis of the tibia.  The 
veteran had a difficult time in toe walking because of the 
pain in the right ankle.  
X-rays of the right ankle disclosed mild/moderate 
degenerative changes predominantly in the tibiotalar joint.  
The degenerative findings were demonstrated by narrowing of 
the joint space in the ankle with sclerosis of the margins 
and some osteophyte formation.  The examiner's impression was 
chronic strain/sprain of the right ankle and degenerative 
arthritis of the right ankle joint.  The examiner noted that 
the veteran was limited in his ambulation because of the pain 
of direct weight-bearing over long periods of time.  He was 
more comfortable with his brace, but still had complaints of 
pain secondary to his chronic service-related injury.  As far 
as his ability to perform an average civilian occupation, the 
veteran would be limited in ambulation for long periods of 
time because of the pressure on his affected joint.  
Otherwise, he could do most other types of jobs that did not 
require constant standing and walking.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Lay statements and testimony describing the symptoms of a 
disability are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).   However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

In this case, the veteran's service-connected ankle 
disability is rated as 20 percent disabling, by analogy, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5270, for ankylosis 
of the ankle.  Under this diagnostic code, plantar flexion at 
less than 30 degrees warrants a 20 percent rating.  A 30 
percent rating is warranted if the ankylosis is in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees.  A 40 percent rating is warranted if there 
is ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2005).  The 20 percent 
rating currently assigned also is the maximum rating 
assignable based under Diagnostic Code 5271, pursuant to 
which limited ankle motion usually is rated.  
 
The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use) is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  See also Johnson v. Brown, 9 Vet. App. 7 (1996).

Alternatively, the veteran's service-connected right ankle 
disability may be rated, by analogy, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005) since aspects of the disorder are 
shown to affect foot function.  See 38 C.F.R. §§ 4.20. 4.27 
(2005).  Under Diagnostic Code 5284, moderate residuals of 
foot injuries warrant a 10 percent rating.  A 20 percent 
rating requires moderately severe residuals of foot injuries.  
A 30 percent rating requires severe residuals.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2005).

A higher rating of 40 percent is for assignment where there 
is the loss of use of a foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5167 (2005).  Loss of use of a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee, with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the foot, whether 
the acts of balance and propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  Complete paralysis of the external popliteal 
nerve and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. § 4.63 (2005).

At the outset, the Board notes that the RO has appropriately 
assigned a single rating for the veteran's chronic sprain of 
the right ankle with (minimal) degenerative arthritis, as the 
medical evidence indicates that these conditions effectively 
constitute a single ankle disability (addressed in more 
detail below) that is manifested, primarily, by limited 
motion and pain.  See 38 C.F.R. § 4.14 (providing that 
evaluation of the same disability under different diagnostic 
codes is to be avoided).  While separate ratings for separate 
problems arising from the same injury may be assigned if they 
do not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14 (see Esteban v. Brown, 6 Vet. App. 
259, 261 (1994)), here, there is no basis for assigning 
separate ratings for chronic right ankle sprain and 
degenerative arthritis.  

The veteran's representative argues that this situation is 
analogous to a knee disorder for which VAOPGCPREC 9-2004 
authorizes separate evaluations for limitation of flexion 
under DC 5260 and limitation of extension under DC 5261.  
However, as discussed in VAOPGCPREC 9-2004, "the key 
consideration in determining whether rating under more than 
one diagnostic code is in order is whether the ratings under 
different diagnostic codes would be based on the same 
manifestation of disability or whether none of the 
symptomatology upon which separate ratings would be based is 
duplicative or overlapping."  

Here, however, the representative's argument is without 
merit.  Aside from the question of whether that authority 
extends to rating disabilities of the ankle, the Board notes  
that Diagnostic Codes 5260 and 5261 contemplate one movement 
each-that is limitation of flexion, and limitation of 
extension, respectively-whereas as both plantar flexion and 
dorsiflexion are considered under the criteria of Diagnostic 
Code 5270.  Therefore, as practical matter, there are not two 
diagnostic codes pursuant to which separate ratings could be 
assigned based on limited ankle motion (here, rated as 
analogous to ankylosis).  Separate ratings also could not be 
assigned under Diagnostic Codes 5270 and 5284, inasmuch as 
the veteran's limited ankle motion clearly would be the 
primary factor in rating the disability based on overall foot 
function under Diagnostic Code 5284.  The Board also notes 
that, even if two ratings could be assigned under single 
Diagnostic Code 5270 based on separate manifestations of 
limited motion and instability, here, the record presents no 
basis for doing so, as instability of the ankle is not shown.  
Indeed, the January 2005 VA examiner reported that the 
veteran's right ankle appeared to be stable in both inversion 
and eversion stress.

The veteran's representative argues that the severity of the 
veteran's right ankle condition, necessitating the use of a 
brace, requires consideration of loss of use of the right 
lower extremity due to the veteran's inability to propel or 
balance without the use of his brace.  The Board finds that 
while the veteran has some impairment to his right lower 
extremity, he has motion in his foot.  VA examinations do not 
reflect an absence of normal sensation to pinprick and light 
touch in the right foot nor had an examiner found atrophy of 
the right foot.   Significantly, the veteran is able to walk 
with a brace and with the new AFO brace, he has gone from 
needing crutches to using a cane.  Moreover, the veteran 
stated at the January 2005 VA examination, that with the AFO 
brace, he was able to ambulate much better and it gave much 
more stability.  Thus, the veteran has effective function in 
his right lower extremity including the foot.  He has 
propulsion in the right foot.  He does not have shortening of 
the right lower extremity of 3 1/2 inches or more, or 
complete paralysis of the external popliteal nerve and 
consequent foot drop.  Therefore, the veteran would not be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance.  Thus, the veteran retains the use of the right 
foot.  

However, considering the medical evidence in light of the 
above-cited authority, the Board finds that the record does 
support the assignment of an increased rating, to 30 percent, 
for the veteran's chronic right ankle sprain with 
degenerative changes.

The Board points out that the January 2005 VA examination 
revealed a range of motion of the veteran's right ankle of 
dorsiflexion to about 5 degrees and plantar flexion to about 
30 degrees, limited in both directions.  The medical evidence 
also reflects diffuse tenderness, pain, and minimal swelling 
of the right ankle.  There is no objective evidence of 
fatigue, weakness, or instability.  The veteran also has 
complained of pain aggravated by cold weather and prolonged 
weight-bearing and walking.  

Overall, the record clearly reveals that the right ankle 
disability is manifested by limited motion and considerable 
right ankle pain.  The veteran uses a cane and an orthotic 
device, which has provided him better ambulation and more 
stability, and that the veteran requires medications to 
alleviate his symptoms.  The Board has also considered that 
the veteran was limited in his ambulation because of the pain 
of direct weight-bearing over long periods of time that would 
prevent him from participating in some activities and some 
occupations.  However, the VA examiner indicated in the 
January 2005 report that the veteran could do most other 
types of jobs that did not require constant standing and 
walking.  

In the Board's judgment, when the objective findings are 
considered in conjunction with the degree of conceivable 
functional loss-in addition to that shown objectively-with 
repeated use and during flare ups of pain (consistent with 
the 38 C.F.R. §§  4.40 and 4.45 and DeLuca), the veteran's 
disability picture more nearly approximates the rating 
criteria for a 30 percent rating, when rated by analogy, 
under either under Diagnostic Code 5270 (for disability 
comparable to ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees), or 
under Diagnostic Code 5284 (for severe residuals of foot 
injury).  A 30 percent rating is the maximum rating 
assignable under Diagnostic Code 5284 .  

However, the record presents no basis for assignment of more 
than a 30 percent rating under any potentially applicable 
rating provision.  Even considering functional loss due to 
pain, the Board finds that the medical evidence does not 
reveal, or reveal disability comparable to, ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, nor does the evidence 
show abduction, adduction, inversion or eversion deformity; 
hence, the criteria for the maximum, 40 percent rating under 
Diagnostic Code 5270 are not met.  Moreover, as discussed 
above, the veteran does not have loss of use of the right 
foot, under Diagnostic Code 5167.  The Board also notes that, 
while a 40 percent rating is potentially assignable for knee 
or ankle disability associated with impairment of the tibia 
or fibula, under Diagnostic Code 5262, here impairment of the 
tibia or fibula is not shown; hence, that diagnostic code is 
not for consideration in rating the veteran's disability.   

Additionally, the Board determines that 38 C.F.R. § 
3.321(b)(1) (cited to in the September 2001 SOC) provides no 
basis for assignment of more than a 30 percent rating for the 
right ankle disability on an extra- schedular basis.  In the 
absence of evidence of marked interference with employment 
(i.e., beyond that contemplated in the 30 percent rating 
herein assigned) or frequent periods of hospitalization, or 
evidence that the disability otherwise has rendered 
impractical the application of the regular schedular 
standards, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board concludes that a 30 
percent, but no higher, rating for chronic sprain, right 
ankle, with degenerative arthritis, is warranted.




ORDER

A 30 percent rating for chronic sprain, right ankle, with 
degenerative arthritis,  
is granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

In April 2001, the RO granted service connection and assigned 
an initial noncompensable rating for residuals of fracture, 
right fifth toe, as secondary to the service-connected right 
ankle disability.  In his May 2001 NOD, the veteran stated he 
disagreed with the RO's decision because, inter alia, " . . 
. dragging of the right toe due to the pain and the movement 
of the right ankle." The Board interprets this statement as 
an expression of disagreement with the initial rating 
assigned; however, the RO has not issued the veteran a 
statement of the case on this issue.  Accordingly, the Board 
is required to remand this matter to the RO for issuance of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.  

In light of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a SOC, along with 
a VA Form 9, and afford them the 
opportunity to timely file a substantive 
appeal on the denial of a compensable 
rating for residuals of fracture, right 
fifth toe.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claim identified above, 
within 60 days of the issuance of the 
SOC).

2.  The RO should return to the Board the 
matter of initial compensable rating for 
residuals of fracture, right fifth toe, 
only if an adequate and timely 
substantive appeal is filed.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


